Ostrander, J.
(after stating the facts). The purpose of the law in requiring all assessments to be on property at its cash value is to provide a standard for determining an equality of assessments. The legislature has said that the words cash value, in this connection, shall be held to mean—
“the usual selling price at the place where the property to which the term is applied shall be at the time of assessment, being the price which could be obtained therefor at private sale, and not at forced or auction sale.” 1 Comp. Laws § 3850 (1 Comp. Laws 1915, § 4021).
This section of the statute does not stop here, but continues as follows:
“In determining the value the assessor shall also consider the advantages and disadvantages of location, quality of soil, quantity and value of standing timber, water power and privileges, mines, minerals, quarries or other valuable deposits, known to be available therein and their value.”
*200“The usual selling price” at the place where the property is when assessed is manifestly no guide to an assessor in a case where the property is singular in character and is never sold, or sold once in a decade. “Private sale” is contrasted with “forced or auction sale,” and under proper conditions affords a guide to the assessor with respect to property which is commonly sold at private sale and also at forced and auction sales. Land, used for farming purposes and for residence purposes, valuable alone for cultivation or for residence, or both, is frequently sold, both at private sale and at public auction. In a particular community, the cash value of land is determined, without very much trouble, by experience, by history. Location and quality of soil would be considered in fixing the cash value of a farm. Location would be considered in valuing a city lot, but the quality of the soil would usually be a negligible factor in determining its cash value. And, in particular cases, quantity and value of standing timber, and the value of mines and mineral deposits, must be considered. The legislative definition, or meaning, of “cash value” applies to personal as well as real estate. Most taxable commodities are bought and sold in an open market, where there are competitive sellers and bidders. There is usually, for most commodities, a market price. Suppose, however, there is not a market price, and suppose that the property to be valued, real or personal, has no usual selling price at private sale and has never been sold in a particular community at forced or auction sale. Suppose the article has never been and cannot, reasonably, be duplicated. In short, suppose that no one or more of the tests found in the legislative definition affords, any aid whatever in ascertaining the cash value of the article listed. Does it therefore escape taxation? Or, suppose an owner of real or personal property is willing, and perhaps *201anxious, to dispose of it for less than it costs, and less than it would cost to duplicate it, and does dispose of it at private sale. Any number of illustrations may be given in support of the idea that the legislative tests are not and cannot be the only ones, and are not and cannot be exclusive of others.
Appellant does not, of course, contend that a purported sale of property, as land, or a mine, must be accepted by the assessor as fixing the cash value of the property, but does contend that when it appears that the seller and buyer of a mine are acquainted with the property and with other generally similar properties, know the value of ores and, generally, at any rate, the cost of mining, when they negotiate upon even terms and in good faith agree upon a value to be paid and received, in cash, for the property, the true cash value for purposes of taxation is thereby fixed and the assessor must accept it. I think the argument, to some extent, is affected, unconsciously, by the idea that, in the particular case, the good-faith agreement of vendor and vendee has eliminated an estimated factor — the factor of the quantity of non-visible ore — employed by the assessor in considering the valuable deposits available, in the land, so that what was before problematical and uncertain has been reduced to at least relative certainty by the fixing of the price in the agreement to buy and sell. If this idea at all affects the argument, it should not do so because it is evident that the buyer and seller are no better informed about the quantity and quality of nonvisible ore in this mine now than they were before the sale was negotiated, and no better informed than the agents of the State who made the estimate of the quantity of nonvisible ore for the State.
The legislative statement of the meaning of cash value, which is really a statement of tests to be applied in determining cash value, is not exclusive or in-*202elusive. The tax law must be read as a whole. The' general purpose of the law is to subject property to a proportionate payment of public levies. The' first step in giving this purpose effect is listing and valuing of property. The duty of the assessor is to value property at its cash value, following and guided by the statute tests, and it is also his duty to list and to value property if none of the statute tests are helpful. It is usually persuasive of the value of a particular piece of property when its owner after negotiations sells it at private sale at a particular price. The Cambria Steel Company is a large user of iron ore of some grades; The Cleveland-Cliffs Iron Company is a producer of ore. It appears to have taken over the operation of this mine. There is nothing to indicate bad faith, or that the transaction amounts to anything else than the sale of the fee of this mine (and some other property) for $600,000 cash.
On the other hand, such sales of mines are not common ; are rarely made. There is no market for the fee of iron mines, and no usual selling price for them. There can be none, and it is likely that a dozen similar sales would afford no reliable data for the valuation of any unsold iron mine. On the other hand, too, by approved methods the State had determined the value of this mine to be more than $1,000,000, in which it was in agreement with the superintendent of the mine, a man of experience. In this it employed certain factors, and with all the rest the judgment of the assessing officers. The factors are quite as certain, as reasonable, now as they were before the sale was made. The result arrived at by the assessing officers, approved by experience, by the history of the mine, is questioned by nothing except the price for which the land was sold. The fact that the property had been sold was a fact to be considered by the assessing officers who were nevertheless, in view of -all the facts, required *203to determine, according to their best judgment, the cash value of the property. The assessors adopted no wrong principle for determining the cash value when they considered the factors approved as the Finlay method, the official data at hand, and the fact of the sale to plaintiff; it would be unfair to say that they did not consider the fact that the sale had been made as affecting cash value. They disregarded none of the statute facts. There is no evidence of fraudulent purpose.
The case for plaintiff is, I think, no better than this: The good faith, judgment, and conclusions of the assessing officers is opposed by the good faith, judgment, and conclusions of the vendor and vendee of the land, affected* in the case of the vendor and vendee, by private interest. But the duty, in this behalf, rests upon the assessing officers, and their discharge of it, in this case, cannot be interfered with by the court. The judgment is affirmed, with costs to appellee.
Kuhn, C. J., and Stone, Bird, Moore, Steere, and Brooke, JJ., concurred. Fellows, J., did not sit.

Removed to Supreme Court of United States by writ of error June 30, 1917.